AO 458 Rev O00) appear ?4S oh HSD27-MCE-AC Document 26__Filed 02/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT

for the

Eastern District of California

Veronica Brill, etal.
Plaintiff
Vv

Michael L. Postle, et al.
Defendant

Case No. 2:19-cv-02027-MCE-AC

ee ee ee

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

King's Casino LLC.

Date: 02/18/2020 Is] Mark C. Mao

Attorney's signature

Mark C. Mao (SBN 236165)

Printed name and bar number

Boies Schiller Flexner, LLP
44 Montgomery St., 41st Floor
San Francisco, CA. 94104

A ddress

mmao@bsfilp.com

 

E-mail address

(415) 293-6800

 

Telephone number

(415) 293-6899
FAX number
